GIERKE, Judge
(concurring in the result):
I agree that the court-martial in this case was not deprived of jurisdiction by MG Crysel’s involvement with appellant, but I do not agree that MG Crysel was an “accuser” within the meaning of Articles 1(9) and 22(b), Uniform Code of Military Justice, 10 USC §§ 801(9) and 822(b), respectively. The lead opinion interprets the Article 1(9) phrase, “other than an official interest in the prosecution of the accused,” as meaning anyone who has a personal interest in the outcome of the prosecution, whether that interest be in favor of or against the accused. In my view, that interpretation of the word “accuser” is contrary to both the plain meaning of the word as well as its historical usage. I believe that the correct definition of “accuser” is limited to anyone who has a personal interest in ensuring that the accused is prosecuted.
The disqualification of a commander as “accuser or prosecutor” was first enacted in 1830 as an amendment to then Article of War 65. As explained by Colonel Winthrop:
Its purpose clearly was to debar a superi- or for selecting the court for the prosecution and trial of a junior under his command, and, as reviewing authority, passing upon the proceedings of such trial, or executing the punishment, if any, awarded him, in a case where, by reason of having preferred the charge or undertaken personally to pursue it, he might be biased against the accused, if indeed he had not already prejudged his case.
W. Winthrop, Military Law and Precedents 61-62 (2d ed. 1920 Reprint) (emphasis added), quoted in United States v. Gordon, 1 USCMA 255, 258, 2 CMR 161, 164 (1952).
In 1878, the Attorney General of the United States defined the word “accuser,” as used in the Articles of War of 1874, as a convening authority who had a personal “interest in the conviction of the prisoner.” 1 USCMA at 258-59, 2 CMR at 165. In 1898 the Professor of Law at the United States Military Academy defined an “accuser or prosecutor” as one who “initiates the *449charge out of a hostile animus toward the accused or a personal interest adverse to him, or from a similar motive adopts and makes his own a charge initiated by another.” G. Davis, A Treatise on the Military Law of the United States 18 (1903). The term “accuser or prosecutor” appears without change in Article of War 72 and the Manual for Courts-Martial, U.S. Army, 1901, at 12; the Manual for Courts-Martial, U.S. Army, 1905, at 13; and the Manual for Courts-Martial, U.S. Army, 1908, at 13. The Judge Advocate General of the Army defined an “accuser or prosecutor” as one who formally prefers charges, “as his individual act,” or “by reason of a personal interest adverse to the accused” adopts charges initiated by another. A Digest of Opinions of the Judge Advocates General of the Army, 1912, at 154. Paragraph 17, Manual for Courts-Martial, U.S. Army, 1917, explained the term “accuser” or “prosecutor,” then appearing in Article of War 8 (1917), as follows:
Whether the commander who convened the court is to be regarded as the “accuser or prosecutor” where he has had to do with the preparing and preferring of the charges, is mainly to be determined by his animus in the matter. He may, like any other officer, initiate an investigation of an officer’s conduct and formally prefer, as his individual act, charges against such officer; or by reason of a personal interest adverse to the accused he may adopt practically as his own charges initiated by another; in which cases he is clearly the accuser or prosecutor within the article.
(Emphasis added.) The term “accuser or prosecutor” was retained unchanged in the Articles of War of 1920 and remained unchanged until adoption of the Uniform Code of Military Justice in 1950. Both the 1928 and 1949 Manuals defined “accuser or prosecutor” as follows:
An accuser either originates the charge or adopts and becomes responsible for it; a prosecutor proposes or undertakes to have it tried and proved____Action by a commander which is merely official and in the strict line of his duty can not be regarded as sufficient to disqualify him.
Para. 5, Manual for Courts-Martial, U.S. Army, 1949; para. 5, Manual for Courts-Martial, U.S. Army, 1928.
There was no statutory definition of “accuser” in any of the Articles of War preceding the Uniform Code of Military Justice. The statutory definition first appears in Article 1(11) of the Uniform Code of Military Justice of 1950 (renumbered 1(9) in 1956). There is nothing in the legislative history of the Uniform Code of Military Justice which reflects congressional intent to change the historical meaning of “accuser” from its traditional meaning of a commander biased against an accused to a new meaning of a commander biased either for or against an accused. Accordingly, I do not concur in Senior Judge Everett’s novel definition of “accuser.”
In this case MG Crysel was not personally interested in appellant’s conviction. To the contrary, MG Crysel permitted the investigation and processing of charges against appellant in spite of the likelihood of harm to his family. Duty took precedence over personal concerns. His conduct was the essence of a purely “official” interest in the prosecution.